RESIGNATION LETTER

 

July 6, 2014

 

To the Shareholders and Board of Directors of

Wealth Acquisition, Inc.,

 

Gentlemen:

 

This letter serves as notice that as of the date hereof, I hereby resign from my
position as President, Director, Chief Financial Officer and Chief Executive
Officer of Wealth Acquisition, Inc. (the “Corporation”). My resignation is not
the result of any disagreement with the Corporation on any matter relating to
its operation, policies (including accounting or financial policies) or
practices.

 

Sincerely,

                                                                /s/ Jeffrey
DeNunzio

Jeffrey DeNunzio

